              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00160-MR
           (CRIMINAL CASE NO. 1:17-cr-00143-MR-WCM-1)


MITCHUM SCOTT TURPIN,                    )
                                         )
                 Petitioner,             )
                                         )     MEMORANDUM OF
vs.                                      )     DECISION AND ORDER
                                         )
UNITED STATES OF AMERICA,                )
                                         )
              Respondent.                )
________________________________

      THIS MATTER is before the Court on Petitioner’s pro se Motion to

Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255 [Doc. 1] and

Petitioner’s letter, which the Court construes as a Motion to Amend [Doc. 3].

I.    BACKGROUND

      Petitioner was charged in a Bill of Indictment along with two co-

defendants with robbery within the boundaries of the Eastern Band of

Cherokee Indians reservation (Count One), and kidnapping (Count Two).

[Criminal Case No. 1:17-cr-00143-MR-WCM-1 (“CR”), CR Doc. 21].

      Petitioner pled guilty to Count One in exchange for the Government’s

dismissal of the remaining count. He signed a written Plea Agreement in

which he admitted to being guilty as charged in Count One and
acknowledged: his minimum and maximum sentencing exposure; that the

sentence had not yet been determined and an advisory guideline sentence

would be calculated; that the sentence, up to the statutory maximum, would

be determined at the Court’s sole discretion; and that he would not be able

to withdraw the plea as a result of the sentence imposed. [CR Doc. 35 at 1-

2]. In the Plea Agreement, the parties agreed to jointly recommend: that the

base offense level should be 20; that the reasonably foreseeable loss

amount was less than $20,000; that a dangerous weapon was brandished;

that a person was physically restrained to facilitate commission of the

offense; that Petitioner knew or should have known that the victim was a

vulnerable victim; that the entry of the plea was timely; that if the Court

determined from Petitioner’s criminal history that he qualified as a career

offender or an armed career criminal, such provisions may be used in

determining the sentence; and that the parties would not seek any other

enhancements or reductions to the offense level. [Id. at 2-3]. The Plea

Agreement set forth the rights Petitioner was waiving by pleading guilty,

including the right to a jury trial with the assistance of counsel, the right to

confront and cross-examine witnesses, and the right not to be compelled to

incriminate himself. [Id. at 4-5]. Petitioner expressly agreed to waive his




                                       2
appellate and post-conviction rights except for claims of ineffective

assistance of counsel and prosecutorial misconduct. [Id. at 5].

      A Rule 11 hearing was held before Magistrate Judge Howell on

December 22, 2017. [CR Doc. 84]. Petitioner stated under oath that he had

taken some medications within 48 hours but that they were not affecting his

mental faculties at all, that his mind was clear, and that he understood he

was there to enter a guilty plea that could not be later withdrawn. [Id. at 5].

Petitioner stated that he and counsel had reviewed the Indictment and the

Plea Agreement together. [Id. at 2-9]. Judge Howell read aloud the statutes

to which Petitioner was pleading guilty, explained the elements of the

offense, and advised Petitioner of his potential sentencing exposure. [Id. at

2-9]. Petitioner stated that he understood the charges against him, including

the maximum and minimum penalties and the elements of the offense. [Id.

at 9].   Petitioner agreed that counsel had discussed the sentencing

guidelines with him and that he understood the Court could impose any

sentence within the statutory limits that may be lower or higher than the

guidelines range. [Id. at 10-12]. He stated that he understood that the plea

would be binding even if the sentence were more severe than he expected.

[Id.]. Petitioner confirmed that by pleading guilty, he was waiving the right to

plead not guilty, the right to have a speedy trial before a jury with the


                                       3
assistance of counsel, the right to summon witnesses to testify on his behalf,

the right to confront witnesses against him, and the right to receive the

presumption of innocence. [Id. at 12-13]. Petitioner agreed that he was, in

fact, guilty of Count One and that he had committed the acts alleged in the

Indictment. [Id. at 13]. Petitioner further stated that his plea was freely and

voluntarily entered with a full understanding of what he was doing, that he

was not promised anything other than the promises contained in the Plea

Agreement, and that he was not threatened or in any way forced to enter the

plea against his wishes. [Id. at 17-21]. Petitioner acknowledged that he

knowingly and willingly accepted the Plea Agreement’s limitation on the right

to appeal and file post-conviction proceedings. [Id. at 19-20]. Petitioner

confirmed that he had had ample time to discuss possible defenses with

counsel and was entirely satisfied with counsel’s services. [Id.].

      In support of Petitioner’s guilty plea, the parties submitted a written

Factual Basis that sets forth the following information with regards to

Petitioner:

            On October 29, 2017, Kasey Keffer, Tilmon Fortner and
      MITCHUM TURPIN met at TURPIN’S residence …. Forntner,
      Keffer, and TURPIN discussed being short of money. Keffer
      suggested that she knew where they could find someone who
      had money. Keffer told them that several days before she had
      gone to an old man’s apartment in Cherokee and observed he
      had a substantial amount of cash on hand, and told them in which
      apartment he lived. Prior to departing, Keffer and Fortner
                                      4
     observed TURPIN with a black pistol, later determined to be a
     pellet gun.

           At approximately 5:30 PM that same day, Keffer drove
     Fortner and TURPIN to the Soco Creek Apartments… which is
     located within the boundary of the Eastern Band of Cherokee
     Indians Reservation, and in Jackson County. Keffer stopped and
     TURPIN followed a few seconds later by Forner, got out of the
     vehicle. Fortner followed TURPIN to the door of Building A,
     apartment 102.

           TURPIN gained entry to apartment 102, followed by
     Fortner. TURPIN was conversing with K.C., an enrolled member
     of the Eastern Band of Cherokee Indians…. TURPIN produced
     a pistol and pointed it at K.C. and ordered him to the back
     bedroom.

           TURPIN, aided by Fortner, took $762 in U.S. currency from
     K.C. at apparent gunpoint. TURPIN then ordered K.C. into the
     closet and told him to remain there and closed the closet door.
     TURPIN and Fortner returned to the vehicle and Keffer drove
     them from the scene. They were subsequently apprehended by
     Maggie Valley Police and Cherokee Indian Police.

[CR Doc. 36 at 1-2].

     Petitioner certified that the written Factual Basis was true and accurate

and that, if the matter had proceeded to trial, the Government would have

been able to prove each of the statements in the Factual Basis beyond a

reasonable doubt. [CR Doc. 40].

     The presentence investigation report (“PSR”) identified Petitioner’s

base offense level as 20. [CR Doc. 56 at ¶ 12]. Three levels were added

because a dangerous weapon was brandished or possessed; two levels


                                     5
were added because a person was physically restrained; and two levels were

added because Petitioner knew or should have known that the victim of the

offense was a vulnerable victim. [Id. at ¶¶ 13-15]. This resulted in an

adjusted offense level subtotal of 27. [Id. at ¶ 18]. However, because the

Petitioner qualified as a career offender,1 the adjusted offense level became

29. [Id. at ¶ 19]. Three levels were deducted for acceptance of responsibility,

resulting in a total offense level of 26. [Id. at ¶¶ 20-22].

      The PSR calculated Petitioner’s criminal history category to be VI. [Id.

at ¶ 34]. The resulting advisory guidelines range was 120 to 150 months’

imprisonment followed by between one and three years of supervised

release. [Id. at ¶¶ 68, 71].

      Petitioner stated at the sentencing hearing on April 19, 2018 that his

statements at the Rule 11 hearing were true and correct and that he would

answer the questions the same if asked again. [CR Doc. 83 at 4]. The Court

sentenced Petitioner to 120 months’ imprisonment followed by three years

of supervised release. The Judgment was entered April 30, 2018. [CR Doc.

66]. Petitioner did not appeal.




1 The PSR’s criminal history section identified Petitioner’s North Carolina conviction for
felony assault with deadly weapon with intent to kill and Petitioner’s federal convictions
for carjacking, possession of a firearm during and in relation to a crime of violence, and
bank robbery as career offender predicates. [Id. at ¶¶ 28, 30].
                                            6
      Petitioner filed the instant pro se Motion to Vacate pursuant to 28

U.S.C. § 2255 on May 13, 2019. Liberally construing his arguments, he

argues that: (1) his guilty plea was involuntary because he was coerced into

pleading by the lack of medical care he was receiving in pretrial detention;

(2) his conversations with counsel at the courthouse could be overheard in

violation of the Sixth Amendment; (3) the predicate offenses for his § 924(c)

charge are not violent felonies; and (4) counsel was ineffective for failing to

raise the foregoing and failed to remove herself from representing him even

though she was operating under a conflict of interest. Petitioner argues that

he did not raise these claims on direct appeal because his plea agreement

contained an appellate waiver, he was “deathly ill,” and counsel refused to

help him. [Doc. 1 at 18].

      In a letter dated July 1, 2019 and docketed July 5, 2019, Petitioner

argues that his offense was not violent, that he was shot by a vigilante as he

fled from a bank robbery whereas he only possessed a bb gun and did not

hurt anyone, and that his prior convictions do not qualify as § 924(c)

predicates. These arguments appear to be in reference to Petitioner’s 1995

convictions for bank robbery, § 924(c), and carjacking. It was during this

particular bank robbery that Petitioner was shot by a bank customer while

Petitioner was attempting to flee the scene. He asks for an FBI investigation


                                      7
into the circumstances of his shooting and for the appointment of counsel.

[Doc. 3].

      The Government has filed a Response arguing Petitioner’s claims of

ineffective assistance of counsel are meritless and that the other claims are

waived, procedurally defaulted, and meritless. The Government further

argues that the Motion to Amend should be denied because any new claims

are untimely and that his civil rights claims are not cognizable in a § 2255

proceeding. [Doc. 4].

      In his Reply, Petitioner claims that he does not understand the

Government’s Response but that he “can fe[e]l the wrongness of it.” [Doc. 5

at 1]. Petitioner further argues that he knows that he is not a career offender,

that counsel tainted the entire case, and that his current conviction was not

a violent crime.

II.   SSTANDARD OF REVIEW

      Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings . . .” in order to

determine whether the petitioner is entitled to any relief on the claims set

forth therein. In many cases, an evidentiary hearing is required to determine

whether or not counsel was ineffective for misadvising a petitioner about a


                                       8
plea offer. See generally United States v. Witherspoon, 231 F.3d 923, 926–

27 (4th Cir. 2000); 28 U.S.C.A. § 2255(b). After examining the record in this

matter, the Court finds that the arguments presented by Petitioner can be

resolved without an evidentiary hearing based on the record and governing

case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       A.    Motion to Amend

       At the outset, the Court will address Petitioner’s letter, which the Court

construes as a motion to amend. In it, Petitioner elaborates on his § 2255

claims and appears to seek relief in the nature of a civil action against the

person who prevented Petitioner’s escape after his 1995 bank robbery. He

further requests the appointment of counsel. [Doc. 5].

       The Rules Governing Section 2255 Proceedings do not specify a

procedure for amending motions to vacate. Therefore, courts have typically

applied Federal Rule of Civil Procedure 15 to the amendment of a § 2255

motion to vacate. See United States v. Pittman, 209 F.3d 314, 316-17 (4th

Cir. 2000); see also Rule 12, Rules Governing Section 2255 Proceedings;

Fed. R. Civ. P. 15(a). Rule 15(a)(2) states that the Court “should freely give

leave when justice so requires.” Id. The Court therefore in its discretion will




                                        9
allow the amendment insofar as Petitioner’s elaborates on the claims stated

in his original Motion to Vacate.

       As for Petitioner’s attempt to add a claim against the person who

prevented Petitioner’s fleeing the scene after his 1995 bank robbery,

Petitioner raises this new claim for the first time in his motion to amend. It

is, however, untimely because he filed his motion to amend more than a year

after his conviction became final.            See 28 U.S.C. § 2555(f). Moreover,

Petitioner appears to be attempting to pursue a civil rights action against a

private citizen, rather than a challenge to his sentence.2 Accordingly, this

claim also is not cognizable under § 2255.

       As for Petitioner’s request for the appointment of counsel, such request

is denied. Petitioner has no constitutional right to the appointment of counsel

to file post-conviction motions. Lawrence v. Florida, 549 U.S. 327, 336-37

(2007) (citing Coleman v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse

v. Lee, 339 F.3d 238, 250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004)

(citing Pennsylvania v. Finley, 481 U.S. 551, 555-56 (1987) (no constitutional

right to counsel beyond first appeal of right)). The Court may, in some

circumstances, appoint counsel to represent a habeas petitioner when the



2In addition, Petitioner is raising this issue for the first time more than 23 years after the
events giving rise to the allegations.
                                              10
interests of justice so require and the petitioner is financially unable to obtain

representation.   See 18 U.S.C. § 3006A(a)(2)(B).          In the instant case,

however, Petitioner has failed to demonstrate that the interests of justice

warrant the appointment of counsel. See United States v. Riley, 21 F. App’x

139, 141-42 (4th Cir. 2001).

      B.    Motion to Vacate

            1.    Involuntary Plea Claim

      In his first claim, Petitioner contends that his guilty plea was not

knowingly and voluntarily entered.

      In his written plea agreement, Petitioner expressly agreed to waive his

appellate and post-conviction rights except for claims of ineffective

assistance of counsel and prosecutorial misconduct. He acknowledged at

his Rule 11 hearing that he knowingly and willingly accepted this limitation

on his right to appeal. A knowing and voluntary waiver of the right to pursue

post-conviction relief is enforceable. See United States v. Lemaster, 403

F.3d 216, 220 (4th Cir. 2005).        Accordingly, Petitioner is barred from

asserting this claim by the waiver provision in his plea agreement.

      Additionally, this claim is procedurally barred. A claim that could have

been pursued on direct appeal, but was not, is procedurally barred unless

the petitioner shows both cause for the default and actual prejudice or


                                       11
demonstrates that he is actually innocent of the offense. See Bousley v.

United States, 523 U.S. 614, 621-22 (1998); United States v. Bowman, 267

F. App’x 296, 299 (4th Cir. 2008). Here, Petitioner has shown neither cause

nor prejudice resulting from the failure to challenge on direct appeal the

alleged denial of medical treatment. Further, he does not contend that he is

actually innocent of the federal robbery offense. Accordingly, this claim is

procedurally barred.

       Petitioner’s claim also fails on the merits. Before accepting a guilty

plea, a district court must conduct a plea colloquy in which it informs the

defendant of, and determines if the defendant comprehends, the nature of

the charge to which he is pleading guilty, the maximum possible penalty he

faces, any mandatory minimum penalty, and the rights he is relinquishing by

pleading guilty. Fed. R. Crim. P. 11(b)(1); United States v. DeFusco, 949

F.2d 114, 116 (4th Cir. 1991). A court must also ensure that the plea is

supported by an independent factual basis and is not the result of force,

threats, or promises outside the plea agreement. Fed. R. Crim. P. 11(b)(2),

(3).

       Here, the Court complied with Rule 11 by confirming that Petitioner

understood the charges, his sentencing exposure, and the rights he was

relinquishing by pleading guilty. Petitioner’s present contention that his plea


                                      12
was involuntary due to inadequate treatment for his medical condition is

refuted by the Plea Agreement, the Factual Basis, and Petitioner’s

statements in open court. Petitioner was advised of the relevant statutes

and elements of the offense in open court; he agreed that he understood the

charges and discussed them with counsel; and he acknowledged the rights

he was waiving by pleading guilty. He acknowledged that he had taken some

medication but that his mind was clear, he was there to plead guilty, and he

understood that the plea could not be later withdrawn. [CR Doc. 84 at 5]. He

confirmed at the sentencing hearing that his Rule 11 statements were true

and that he would answer the questions the same way. [CR Doc. 83 at 4].

His present self-serving and unsupported claims to the contrary are therefore

rejected.   See Lemaster, 403 F.3d at 221-22 (“in the absence of

extraordinary circumstances, the truth of sworn statements made during a

Rule 11 colloquy is conclusively established, and a district court should,

without holding an evidentiary hearing, dismiss any § 2255 motion that

necessarily relies on allegations that contradict the sworn statements.”).

      For all these reasons, Petitioner’s claim challenging the voluntariness

of his guilty plea must be denied.




                                     13
            2.    Attorney-Client Privilege Claim

      Second, Petitioner contends that his conversations with counsel at the

courthouse could be overheard in violation of right to counsel under the Sixth

Amendment.

      This claim is waived by Petitioner’s knowing and voluntary guilty plea.

See United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993) (“a guilty plea

constitutes a waiver of all nonjurisdictional defects, including the right to

contest the factual merits of the charges”); see also Lemaster, 403 F.3d at

200 (post-conviction waivers are enforceable). This claim is also

procedurally defaulted from § 2255 review because Petitioner failed to raise

it on direct appeal, and Petitioner has failed to demonstrate cause and

prejudice or actual innocence. See Section B.1., supra.

      This claim would fail on the merits, however, even if it were not waived

and procedurally barred. The Sixth Amendment right to counsel protects the

right to effective assistance of counsel and thus necessarily, the “privacy of

communication with counsel.” United States v. Brugman, 655 F.2d 540, 546

(4th Cir. 1981). There is no per se rule that the Sixth Amendment is violated

whenever conversations with counsel are overheard. Id.; see Weatherford

v. Bursey, 429 U.S. 545, 551 (1977) (the Court “cannot agree” that case law

requires or suggests that such a per se rule exists). Factors that a court


                                     14
must consider when evaluating whether the government has violated the

Sixth Amendment by invading the attorney-client relationship are: (1)

whether the government’s intrusion was intentional “in order to garner

confidential, privileged information,” or whether it was inadvertent; (2)

whether the government directly or indirectly obtained evidence through the

intrusion that it later used at trial; (3) whether the information gleaned by the

government from the intrusion was otherwise used to the “substantial

detriment” of the defendant; and (4) whether the government learned the

details of the defendant’s “trial preparation.” Brugman, 655 F.2d at 546. It

is well-settled in the Fourth Circuit that a defendant must put forward “some

showing of prejudice” to succeed on a claim for a Sixth Amendment violation

based on an invasion of the attorney-client relationship. United States v.

Chavez, 902 F.2d 259, 266 (4th Cir. 1990).

      Petitioner alleges that his co-defendant overheard a discussion that

Petitioner had with his counsel and that Petitioner, in turn, overheard one of

co-defendant’s discussions with his counsel.            Petitioner makes the

conclusory assertion that the Government “is aware or should be aware” of

these conversations with counsel, which were supposed to be private. [Doc.

1 at 9]. Petitioner does not allege, however, that any actual government

intrusion occurred, that the government gleaned any information from


                                       15
overhearing any discussion whatsoever, or that Petitioner suffered any

detriment or was prejudiced in any way. Petitioner therefore has failed to

demonstrate that any Sixth Amendment violation occurred. Accordingly, this

claim will be denied and dismissed.

            3.    Sentencing Claims

      Next, Petitioner contends that he lacks the predicate offenses to

support either a § 924(c) conviction or the career offender sentencing

enhancement.

      At the outset, the Court notes that Petitioner was not convicted of a

violation of § 924(c) in this matter. With respect to Petitioner’s challenge to

his career offender designation this claim was waived by Petitioner’s written

plea agreement in which Petitioner expressly waived his post-conviction

rights. This claim is also procedurally defaulted from § 2255 review because

Petitioner failed to raise any sentencing claim on direct appeal.           Id.

Moreover, a challenge to the career offender enhancement is not cognizable

on § 2255 review because this is merely a claim of misapplication of the

sentencing guidelines that does not give rise to a constitutional issue. See

Mikalajunas, 186 F.3d at 495-96 (“misapplication of the [sentencing]

guidelines typically does not constitute a miscarriage of justice.”).




                                       16
      Even if Petitioner were not barred for all these reasons from asserting

this claim, it would fail on the merits. Petitioner contends that his convictions

did not qualify as career offender predicates because they were more than

15 years old. This claim is conclusively refuted by the PSR, which shows

that Petitioner was not released from prison on these matters until March 2,

2009. [See CR Doc. 56 at 10]. Petitioner committed the instant offense on

October 29, 2017, so these predicate convictions fall well within the 15-year

window. See U.S.S.G. § 4A1.2(e). As such, Petitioner was properly classified

as a career offender. For all these reasons, Petitioner’s sentencing claims

are without merit.

      4.    Ineffective Assistance of Counsel Claims

      Finally, Petitioner contends that counsel was ineffective for failing to

adequately represent him with regards to the foregoing claims and for

operating under an actual conflict of interest.

      First, Petitioner has failed to demonstrate ineffective assistance of

counsel for failing to address the claims discussed above. Counsel cannot

be deemed ineffective for failing to raise these claims because they are

meritless. Petitioner is thus unable to demonstrate that counsel was deficient

for failing to raise those meritless claims or that counsel’s failure to raise the

claims prejudiced him in any way. Knowles v. Mirzayance, 556 U.S. 111,


                                       17
123 (2009) (“this Court has never required defense counsel to pursue every

claim or defense, regardless of its merit, viability, or realistic chance for

success.”).

      Second, Petitioner has failed to demonstrate that counsel operated

under an actual conflict of interest. To establish ineffective assistance of

counsel based on a conflict of interest, a defendant who raised no objection

at trial must demonstrate that counsel operated under an “actual conflict of

interest” this conflict “adversely affected his lawyer’s performance.” United

States v. Dehlinger, 740 F.3d 315, 322 (4th Cir. 2014) (quoting Cuyler v.

Sullivan, 446 U.S. 335, 348 (1980)). If the petitioner satisfies this showing,

“prejudice is presumed and [he] need not demonstrate a reasonable

probability that, but for counsel’s conflicted representation, the outcome of

the proceeding would have been different.” Woodfolk v. Maynard, 857 F.3d

531, 553 (4th Cir. 2017) (citing United States v. Nicholson, 611 F.3d 191,

195 (4th Cir. 2010)).

      An actual conflict exists when a petitioner shows that his counsel

“actively represented conflicting interests.” Sullivan, 446 U.S. at 350. “A

defendant has established an adverse effect if he proves that his attorney

took action on behalf of one client that was necessarily adverse to the

defense of another or failed to take action on behalf of one because it would


                                     18
adversely affect another.” Mickens v. Taylor, 240 F.3d 348, 360 (4th Cir.

2001) (en banc). A showing of adverse effect requires the petitioner to: (1)

“identify a plausible alternative defense strategy or tactic that his defense

counsel might have pursued;” (2) show that this strategy “was objectively

reasonable under the facts of the case known to the attorney at the time,”

and (3) show “that the defense counsel’s failure to pursue that strategy or

tactic was linked to the actual conflict.” Dehlinger, 740 F.3d at 322 (quoting

Mickens, 240 F.3d at 361). Because an actual conflict of interest requires not

only a theoretically divided loyalty, but also a conflict that actually affected

counsel’s performance, the actual conflict and adverse effect inquiries are

often intertwined. Jones v. Polk, 401 F.3d 257, 267 (4th Cir. 2005).

      Here, Petitioner contends that counsel previously represented a

person against whom Petitioner was the key witness and that, when

Petitioner tried to discuss the issue with counsel, counsel said they could not

discuss it anymore. Petitioner, however, has not demonstrated the existence

of an actual conflict of interest or any adverse effect on his criminal

representation arising from such alleged conflict. According to Petitioner, the

alleged conflict resulted from counsel’s representation of another individual

in a prior case. Petitioner does not allege that any conflicting representation

was concurrent with Petitioner’s case. Nor does Petitioner demonstrate that


                                      19
there was any actual effect on counsel’s performance. His claim therefore

fails on the merits and will be denied.

                5.     Civil Rights Claims

         Petitioner also appears to allege numerous violations of his

constitutional rights by the person who prevented his flight after committing

the 1995 bank robbery. As noted previously, such claims are not cognizable

in a § 2255 action. See generally Preiser v. Rodriguez, 411 U.S. 475 (1973)

(habeas and a civil rights suit pursuant to 42 U.S.C. § 1983 are mutually

exclusive). Therefore, Petitioner’s civil rights claims are dismissed without

prejudice. To the extent that Petitioner seeks to pursue such claims, they

must be filed in a separate civil action.3

IV.      CONCLUSION

         For the foregoing reasons, Petitioner’s Motion to Amend is granted in

part and denied in part, and the Motion to Vacate is denied and dismissed.

         Pursuant to Rule 11(a) of the Rules Governing Section 2254 and

Section 2255 Cases, this Court declines to issue a certificate of appealability.

See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003)

(in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims


3   The Court expresses no opinion about the merit or procedural viability of such an action.
                                              20
debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when

relief is denied on procedural grounds, a petitioner must establish both that

the dispositive procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right).



                                  ORDER

      IT IS, THEREFORE, ORDERED that:

      1.    The Motion to Amend [Doc. 3] is GRANTED IN PART and

            DENIED IN PART.

      2.    The Motion to Vacate, Set Aside or Correct Sentence under 28

            U.S.C. § 2255 [Doc. 1], as amended, is DENIED and

            DISMISSED WITH PREJUDICE.

      3.    Pursuant to Rule 11(a) of the Rules Governing Section 2254 and

      Section 2255 Cases, this Court declines to issue a certificate of

      appealability.

      IT IS SO ORDERED.

                                   Signed: March 4, 2020




                                       21
